DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-21, and 23-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected method of forming an electrode, method of forming a battery, and battery, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 20, 2021.
Applicant's election with traverse of claims 1-9 and 22 that are drawn to an anode in the reply filed on September 20, 21 is acknowledged.  The traversal is on the ground that there would not be an undue burden to search and examine all groups together.  This is not found persuasive because the groups of patentably indistinct inventions are of separate status in the art due to divergent subject matter and classes/subclasses, which necessitate different search strategies and queries.
The requirement is still deemed proper and is therefore made FINAL.
During a telephone conversation with Maurie G. Baker on October 21, 2021 a provisional election was made of claims 1-9, instead of claims 1-9 and 22 disclosed in the responsive communication filed September 20, 2021, without traverse to prosecute the invention of an anode.  Affirmation of this election must be made by applicant in replying to this Office action.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the adhesive layer”, which lacks antecedent basis in the claim as “an adhesive layer” has not been claimed. The examiner suggests amending claim 1 to recite the “; and a layer of adhesive material… “ limitation to “; and an adhesive layer”. Accordingly, because claims 2-9 draws dependency from claim 1, this rejection also applies to claims 2-9. Appropriate correction is required.
Claim 2 recites the limitation “the adhesive material”, which lacks antecedent basis in the claim as “an adhesive material” has not been claimed. For purposes of compact prosecution, the examiner interprets this limitation to refer to the “layer of adhesive material” of claim 1. Appropriate correction is required.
Claim 7 recites the limitation “of about 1 microns to about 4 microns”. The connotation of “about” deems the claimed range indefinite and fails to particularly point out the claimed final thickness of the adhesive layer in which the examiner interprets to refer to the layer of adhesive 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verma et al (US 2017/0005325 A1). Hereinafter referred to as Verma.
Regarding claim 1, Verma discloses an anode ([0038], 21 Figs. 1-3) comprising: a current collector ([0039], 31 Figs. 1-3); a solid film comprising electrochemically active material (comprising of “anode coating 51… applied to anodic active material 41” [0045], 41 and 51 Figs. 1-3) in electrical communication with the current collector (via “intermediate layer 61… used for contacting anodic active material 41 with current collector 31” [0044]), the film comprising a silicon carbon composite film (“Anodic active material 41 contains silicon” [0040], combined with “anode coating includes graphite… carbon black may also be contained in anode 
Regarding claim 2, Verma discloses all of the limitations for the anode as set forth in claim 1 above, and wherein the silicon carbon composite film is in direct contact with the current collector (Fig. 1 shows that anode coating 51 of the composite solid film made up of anode coating 51 and anodic active material 41 directly contacts current collector 31, as well as “Current collector 31 and anode coating 51 enclose anodic active material 41 and intermediate layer 61” [0046] which implies that anode coating 51 is required to contact current collector 31 in order to create an enclosure for active material layer 41 and intermediate layer 61) and the adhesive material is between the current collector and the film at the locations where the film is not in direct contact with the current collector (Figs. 1 shows that intermediate layer 61 is in contact with the current collector where the film comprised of 41 and 51 is not in direct contact with the current collector 31).
Regarding claim 8
Regarding claim 9, Verma discloses all of the limitations for the anode as set forth in claim 1 above, and wherein the current collector comprises copper ([0039]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Verma (US 2017/0005325 A1) as applied to claim 1 above, and further in view of Choi et al (US 2009/0136845 A1). Hereinafter referred to as Choi.
Regarding claim 3-6, Verma discloses all of the limitations for the anode as set forth in claim 1 above, but does not disclose wherein at least one of PAA and PVA comprises 20-80% of the total adhesive layer, wherein said adhesive layer comprises 50% PAA and 50% PVA, wherein said adhesive layer comprises 60% PAA and 40% PVA, and wherein said adhesive layer comprises 40% PAA and 60% PVA.
However, Choi discloses an anode (“negative electrode” [0028]) comprising a current collector ([0029]), a solid film comprising electrochemically active material (“negative active material layer” [0029]) and a silicon carbon composite film (“In one embodiment, the negative active material is selected from the group consisting of Si” [0066], which “may further include an additional component selected from the group consisting of conductive agents” [0068] where “Non-limiting examples of suitable conductive agents include natural graphite,… carbon black,…” [0069]), and an adhesive layer (“interpenetrating network” [0029]) that comprises a mixture of polyacrylic acid (PAA) and polyvinyl alcohol (PVA) that adheres the film to the current collector ([0035] where the interpenetrating network was examined for its adhering quality for the active material, exhibiting an amount of “adhesion strength and no detachment of the active material”, and “the interpenetrating network is formed by cross-linking reactions of the first and second polymers” [0036] where “suitable first polymers include polyvinyl alcohol” [0049] and “suitable second polymers include poly(meth)acrylic acid” [0057]). Choi teaches wherein at least one of PAA and PVA comprises 20-80% of the total adhesive layer (“the interpenetrating network is formed by cross-linking reactions of the first and second polymers at 
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the adhesive layer of the anode of Verma in view of Choi such that the relative amounts of at least one of PAA and PVA comprises 20-80% of the total adhesive layer, wherein said adhesive layer comprises 50% PAA and 50% PVA, wherein said adhesive layer comprises 60% PAA and 40% PVA, and wherein said adhesive layer comprises 40% PAA and 60% PVA, in order to achieve an anode that avoids deteriorated flexibility, that does not decrease battery capacity and efficiency due to electrochemical decomposition of PVA and by-product gas generation, and results in excellent battery capacity retentions.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Verma (US 2017/0005325 A1) as applied to claim 1 above, and further in view of Ogata (US 2014/0227603 A1). Hereinafter referred to as Ogata.
Regarding claim 7, Verma discloses all of the limitations for the anode as set forth in claim 1 above, but does not disclose wherein the adhesive layer has a final thickness of about 1 micron to about 4 microns.
However, Ogata discloses an anode (“an electrode” [0083]) comprising an adhesive layer that comprises a mixture of polyacrylic acid (PAA) and polyvinyl alcohol (PVA) (via “adhesive resin” [0035] “composed of (A) and (B)” [0035] where “(A) includes… polyvinyl alcohol” [0038]-[0039] and “(B) includes resins containing a unit derived from acrylic acid” [0043]) that adheres a separator to the anode (“adhesive layer is a layer for bonding a separator and an electrode” [0083]). Ogata teaches wherein the adhesive layer has a final thickness of about 1 micron to about 4 microns (“thickness of the adhesive layer after drying is… further preferably 0.005 to 10 µm” [0126] which is an overlapping range corresponding to the instant claimed range and where MPEP 2144.05 (I), first paragraph, states that “a prima facie case of obviousness exists” where claimed ranges overlap with ranges disclosed by the prior art). Ogata additionally teaches that the disclosed thickness range for the adhesive layer suppresses an increase in the internal resistance of the resultant secondary battery ([0130]).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the adhesive layer of the anode of Verma in view of Ogata wherein the adhesive layer has a final thickness of about 1 micron to about 4 microns in order to achieve a resultant secondary battery with suppressed increase in internal resistance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721